1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                             Case No.: 18cv0425-WQH(BLM)
11   OXFORD GLOBAL RESOURCES, LLC, a
     Delaware limited liability company,
12                                                           ORDER GRANTING IN PART
                                            Plaintiff,       STIPULATION TO EXTEND DISCOVERY
13                                                           CUTOFF DATES
     v.
14
                                                             [ECF No. 32]
     ONPOINT HEALTHCARE SOLUTIONS, INC., a
15   California corporation, et al.
16                                      Defendants.
17

18
            On October 1, 2018, the parties filed a “STIPULATION TO EXTEND DISCOVERY CUTOFF
19
     DATES AND ORDER.” ECF No. 32. The parties seek to extend the fact discovery deadline by
20
     ninety days, from October 17, 2018 until January 31, 2018. Id. at 1, 2, 5. In support, the
21
     parties state that “[s]ince the April 27, 2018 Scheduling Order was entered in this matter, a trial
22
     in a San Diego Superior Court financial elder abuse and legal malpractice case in which defense
23
     counsel represents the plaintiff was set for a date certain to begin on October 22, 2018 and is
24
     anticipated to last at least two weeks.” Id. at 3. In further support, the parties state that
25
     “[d]efense counsel’s firm is comprised of three attorneys” and that their “calendar for the month
26
     of October is now consumed with preparing for and trying [that case].” Id. The parties also
27
     note that “a related action is currently pending in arbitration through JAMS.” Id. at 4. The
28

                                                         1
                                                                                     18cv0425-WQH(BLM)
1    parties state that they have “agreed that, for the purposes of discovery, the discovery conducted

2    in the arbitration would be coordinated with the Federal Court matter to promote efficiency and

3    economy.” Id. However, “[n]o discovery deadline dates have been imposed in the binding

4    arbitration matter and the parties are scheduled for the Follow-Up Hearing on November 2,

5    2018.” Id.

6          Once a Rule 16 scheduling order is issued, dates set forth therein may be modified only

7    “for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4); see also ECF No. 15 at

8    5 (stating that dates and times “will not be modified except for good cause shown”). The Rule

9    16 good cause standard focuses on the “reasonable diligence” of the moving party. Noyes v.

10   Kelly Servs., 488 F.3d 1163, 1174 n.6 (9th Cir. 2007); Coleman v. Quaker Oats Co., 232 F.3d

11   1271, 1294-95 (9th Cir. 2000) (stating Rule 16(b) scheduling order may be modified for “good

12   cause” based primarily on diligence of moving party). Essentially, “the focus of the inquiry is

13   upon the moving party’s reasons for seeking modification.” Johnson v. Mammoth Recreations,

14   Inc., 975 F.2d 604, 609 (9th Cir. 1992). However, a court also may consider the “existence or

15   degree of prejudice to the party opposing the modification . . . .” Id.

16         The parties have failed to establish good cause for continuing the remaining deadlines by

17   ninety days. The parties have not demonstrated diligence. For example, Plaintiff did not serve

18   any discovery in this case until September 6, 2018. ECF No. 30 at 3. Additionally, there is no

19   basis to delay this case in order to coordinate with the related arbitration, especially since the

20   next hearing in the arbitration is not until November 2, 2018. Id. at 4.     However, given the

21   current status of the case and because defense counsel’s firm is comprised of three attorneys

22   and has an upcoming trial, the Court finds it appropriate to grant the parties a short continuance

23   of the deadlines. Accordingly, the parties’ motion is GRANTED IN PART as follows:

24                                                  Current Deadline            New Deadline

25   Fact Discovery                                  October 17, 2018             November 16, 2018

26   Expert Reports                                  October 26, 2018             December 7, 2018

27   Rebuttal Expert Reports                         November 9, 2018             December 28, 2018
28   Rule 26(a)(2)(A) and (B) Disclosures            October 26, 2018             December 7, 2018

                                                     2
                                                                                    18cv0425-WQH(BLM)
1    Supplemental Disclosures                       November 9, 2018           December 28, 2018

2    Expert Discovery                               November 30, 2018          January 18, 2019

3    Dispositive Motions                            December 30, 2018          January 30, 2019

4    Fed. R. Civ. P. 26(a)(3) Requirements          March 22, 2019             April 22, 2019

5    Local Rule 16.1(f)(4) Meeting                  March 29, 2019             April 29, 2019

6    Draft Pretrial Order                               April 5, 2019           May 6, 2019

7    Proposed Final Pretrial Conference Order           April 12, 2019          May 13, 2019
8    & Objections to Pretrial Disclosures

9    Pretrial Conference                                April 19, 2019          May 17, 2019
                                                        at 11:00 a.m.           at 11:00 a.m.
10
     All other guidelines and requirements shall remain as previously set. ECF No. 15.
11

12          IT IS SO ORDERED.
13   Dated: 10/2/2018
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                    3
                                                                                  18cv0425-WQH(BLM)
